Notice of Pre-AA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
35 USC § 102/ § 103
35 USC § 102 rejections regarding Claims 1, 3-7, 9, 11-14, 18, 20 and 25  included in Office Action mailed on 01/15/2021 are withdrawn per applicant’s amendment to the claims filed on 04/14/2021.
35 USC § 103
35 USC § 103 rejections regarding Claims 10, 15, 19, and 26  included in Office Action mailed on 01/15/2021 are withdrawn since these claims are dependent claim 1 per applicant’s amendment to the claims filed on 04/14/2021.
Canceled claims:
Claims 2, 8, 16, 17 and 21-24 are canceled on applicant’s amendment filed on 04/14/2021 are accepted.
Allowable Subject Matter
Claims 1, 3-7, 9-15, 18-20, 25 and 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
”
The Albarran lever is a term know in the endoscopy (duodenoscope) as part of a device uses to pivot distal end tools to create precise deflection. 
US 4436087 A, Ouchi; Teruo teach An endoscope head comprising- an endoscope head body, end portion 3 of an endoscope  (column 4, Ln.10) in which at least one working channel is formed a passage 2 (column 4, Ln.11), an Albarran lever depressing piece 6 (column 3, Ln.43-44) capable of being pivoted provided at a distal the end portion 3 (column, Ln.10) working channel end portion the depressing member 6 is pivotally mounted  on the pipe wall at the edge of the opening (column 4, Ln.43-45); and a housing sheath part annular hood 7 (column 4, Ln.47) comprising a laterally-open hollow cylinder, inside of which the Albarran lever is disposed,  wherein: the housing sheath part and the Albarran lever form a common assembly refer (common assembly ) to examiners illustrated on Fig. 2  which can be attached at and removed the depressing member 6 is pivotally mounted on the hood 7(column 5, 26-27), the hollow cylinder includes an open side attachable to the endoscope head body, the open side being an attachment opening extending in the cylinder extension direction and along the entire hollow cylinder, and the hollow cylinder is elastically spreadable apart at the attachment opening thereof and positionable on the outer circumferential portion of the endoscope head body.
Teruo doesn’t teach about a laterally-open hollow cylinder, inside of which the Albarran lever is disposed, the hollow cylinder includes an open side attachable to the endoscope head body, the open side being an attachment opening extending in the cylinder extension direction and along the entire hollow cylinder, and the hollow cylinder is elastically spreadable apart at the attachment opening thereof and positionable on the outer circumferential portion of the endoscope head body.
Further, no other prior art was found that fairly suggested the claimed invention in whole or in part, where “…a laterally-open hollow cylinder, inside of which the Albarran lever is disposed, …the hollow cylinder includes an open side attachable to the endoscope head body, the open side being an attachment opening extending in the cylinder extension direction and along the entire hollow cylinder, and the hollow cylinder is elastically spreadable apart at the attachment opening thereof and positionable on the outer circumferential portion of the endoscope head body.” Along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TADIOS E MOLLA whose telephone number is (571)272-4362.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 



/TADIOS E MOLLA/ Examiner, Art Unit 3795 
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795